Citation Nr: 1525117	
Decision Date: 06/11/15    Archive Date: 06/19/15

DOCKET NO.  10-37 167	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an evaluation in excess of 20 percent for residuals, left wrist injury, status-post dorsal capsulodesis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Solomon, Associate Counsel

INTRODUCTION

The Veteran served on active duty from July 1994 to August 1996.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania which denied the Veteran's claim for entitlement to a disability rating in excess of 20 percent for residuals, left wrist injury, status-post dorsal capsulodesis, rated as analogous to ankylosis of the wrist.  

A hearing was held on October 31, 2011, in Philadelphia, Pennsylvania, before Kathleen K. Gallagher, a Veterans Law Judge (VLJ), who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c), (e)(2) and who is rendering the determination in this case.  A transcript of the hearing testimony is in the claims file.

The Board subsequently remanded the case for further development in March 2014, to include referral to the Director of Compensation Service for extraschedular consideration.  That development was completed, and the case was returned to the Board for appellate review.

In a June 2014 rating decision, the RO granted service connection for left carpal tunnel syndrome, assigning a 20 percent rating effective October 31, 2011, and painful/tender surgical scar, assigning a 10 percent rating effective May 27, 2014.  The Veteran has not submitted a notice of disagreement or expressed dissatisfaction with the ratings or effective dates assigned.  Those separate issues are therefore not on appeal at this time.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

Reason for remand:  To obtain clarification from the Veteran and procure any outstanding VA treatment records.

During the pendency of this appeal, the Veteran submitted a claim for service connection for posttraumatic stress disorder (PTSD), and service connection was granted in a February 2015 rating decision.  As part of the development of that claim, the Veteran was provided with an examination by a contractor with VA in February 2015, and the Disability Benefits Questionnaire (DBQ) report has been associated with the file.  The February 2015 DBQ notes that the Veteran works as a pipe fitter, but "is currently laid off."

Relating to his claim for an evaluation in excess of 20 percent for residuals, left wrist injury, status-post dorsal capsulodesis, the Veteran has contended that his left wrist disability has resulted in severe functional difficulties that interfered with his construction job.  In April 2009, the Veteran's coworker/partner submitted a statement indicating that he had to assist the Veteran with occupational tasks every day due to the disability, and that he had to "cover for" the Veteran.  VA examiners in April 2009 and January 2011 also have concluded that the Veteran's left wrist disability results in significant effects on his occupation.  

Generally, evaluating a disability using either the corresponding or analogous diagnostic codes contained in the Rating Schedule is sufficient.  See 38 C.F.R. §§ 4.20, 4.27 (2014).  However, because the ratings are averages, it follows that an assigned rating may not completely account for each individual veteran's circumstance, but nevertheless would still be adequate to address the average impairment in earning capacity caused by disability.  However, in exceptional cases where the rating is inadequate, it may be appropriate to assign an extraschedular rating.  38 C.F.R. § 3.321(b) (2014).

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate, a task performed either by the RO or the Board.  Id.; see Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (2009); see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating [S]chedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the Rating Schedule for that disability.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the Rating Schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In Johnson v. McDonald, the Federal Circuit held that the initial element, whether the Veteran has such an exceptional or unusual disability picture that the available schedular evaluations are inadequate, also encompasses a situation where the combined effect of multiple service-connected conditions results in additional disability not captured by the evaluations assigned for each individual service-connected disability.  If there is an exceptional or unusual disability picture, the Board must then consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-116.  When those two elements are met, the appeal must be referred to the Under Secretary of Benefits or the Director of Compensation Service for a determination as to whether the award of an extra-schedular disability rating is "in the interest of justice."  Thun v. Peake, 22 Vet. App. 111, 115-116 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366, 1568 (Fed. Cir. 2009).  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116. 

Given that the evidence of record demonstrates that the Veteran's left wrist disabilities result in significant effects on his occupational functioning, the underlying reason for his layoff is relevant to the question of whether the service-connected left wrist disability has resulted in marked interference with employment.  Therefore, before the Board renders a decision on the claim for an increased evaluation for residuals, left wrist injury, status-post dorsal capsulodesis, further development is needed.  On remand, the AOJ should contact the Veteran and seek clarification as to the cause(s) of his loss of employment, obtain any VA treatment records from February 2015 to present, and complete any further development necessary to adjudicate the claim on appeal.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he provide clarification regarding his recent loss of employment, noted in the February 2015 PTSD examination report, to include a statement regarding any underlying reason(s) communicated to him by his employer.  The Veteran should be asked to specifically address whether the layoff was related to his service-connected left wrist disabilities, his service-connected PTSD, any combination therefore, or some other reason.  

Ask the Veteran to complete and return an employment questionnaire if his loss of employment is in any way related to his service-connected left wrist disability; conduct any indicated follow-up development with his prior employer(s).

2.  Obtain any and all records of treatment with VA facilities from February 2015 to present.  All efforts to obtain such records must be fully documented and VA facilities must provide a negative response if no records are found.

3.  After completing the above, and conducting any further development deemed necessary, readjudicate the Veteran's claim for an evaluation in excess of 20 percent for residuals, left wrist injury, status-post dorsal capsulodesis, in light of all additional evidence received.  This decision should specifically address whether an increased disability rating is warranted on an extraschedular basis, and provide a finding as to whether "marked interference with employment" has been demonstrated.  If the benefits sought on appeal are not granted, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




